For further information, contact: Michael Hara Calisa Cole Investor Relations Corporate Communications NVIDIA Corporation NVIDIA Corporation (408) 486-2511 (408) 486-6263 mhara@nvidia.com ccole@nvidia.com FOR IMMEDIATE RELEASE: NVIDIA REPORTS RESULTS FOR FIRST QUARTER FISCAL Company Achieves 37 Percent Revenue Growth and 34 Percent Net Income Growth Year-Over-Year SANTA CLARA, CA—MAY 8, 2008—NVIDIA Corporation (Nasdaq: NVDA), the world leader in visual computing technologies, today reported financial results for the first quarter of fiscal 2009 ended April 27, 2008. For the first quarter of fiscal 2009, revenue was $1.15 billion, compared to $844.3 million for the first quarter of fiscal 2008, an increase of 37 percent. Net income computed in accordance with U.S. generally accepted accounting principles (GAAP) for the first quarter of fiscal 2009 increased by 34 percent year-over-year to $176.8 million, or $0.30 per diluted share. Non-GAAP net income for the first quarter of fiscal 2009, which excludes stock-based compensation charges and the associated tax impact, was $211.8 million, or $0.36 per diluted share. “The growth of GPUs continues to outpace the PC market.We shipped 42 percent more GPUs this quarter compared to the same period a year ago, resulting in our best first quarter ever,” said Jen-Hsun Huang, president and CEO of NVIDIA. “This is the era of visual computing.With a few hundred million GeForce GPUs in the market, developers can now confidently create applications with dazzling graphics.Amazing applications with beautiful graphics are showing up on the Web constantly, driving even faster adoption of GPUs.We expect this positive feedback loop to continue to drive our growth.” First Quarter Fiscal Year 2009 Highlights: · Revenue grew 37 percent year-over-year. · GAAP net income increased 34 percent year-over-year. · Launched multiple industry-leading products: o GeForce® 9: More than double the performance of the previous 8600 GTS. o GeForce 9800 GX2: New dual GPU board featuring Quad SLI® technology. o GeForce 9800 GTX: Most flexible GPU to support both two-way and three-way SLI technology. o GeForce 8800 GT for the Mac Pro: First after-market consumer graphics card for the Mac sold directly by NVIDIA. o NVIDIA nForce® 790i Ultra SLI MCP: Industry’s most overclockable platform for Intel processors. o Quadro® FX 3600M Professional: Industry’s highest-performance notebook GPU. o NVIDIA® APX 2500 Application Processor: World’s lowest-power, high-definition computer-on-a-chip. · The Professional Solutions Business achieved record revenue, growing 44 percent year-over-year. · Shipped first Hybrid SLI DX10 motherboard GPUs – the GeForce 8000 GPU series.The GeForce 8000 GPU series includes GeForce Boost Hybrid SLI technology, which can double performance when paired with a GeForce 8 desktop GPU. · Became a founding member of Stanford University’s new Pervasive Parallelism Lab (PPL).The PPL will develop new techniques, tools, and training materials to allow software engineers to harness the parallelism of the heterogeneous multi-core computing available in virtually every new computer. Conference Call and Web Cast Information NVIDIA will conduct a conference call with analysts and investors to discuss its first quarter fiscal 2009 financial results and current financial prospects today at 2:00 P.M. Pacific Time (5:00 P.M. Eastern Time). To listen to the call, please dial 212-231-2900; no password is required. The conference call will also be Web cast live (listen-only mode) at the following Web sites: www.nvidia.com and www.streetevents.com. A live Web cast (listen-only mode) of the conference call will be held at the NVIDIA investor relations Web site www.nvidia.com/ir and at http://www.streetevents.com. The Web cast will be recorded and available for replay until the Company's conference call to discuss its financial results for its second quarter fiscal 2009. Non-GAAP Measures To supplement the Company's Condensed Consolidated Statements of Income presented in accordance with GAAP, we use non-GAAP measures of certain components of financial performance. These non-GAAP measures include non-GAAP gross profit, non-GAAP net income, and non-GAAP diluted net income per share. In order for our investors to be better able to compare our current results with those of previous periods, we have shown a reconciliation of GAAP to non-GAAP financial measures. These reconciliations adjust the related GAAP financial measures to exclude stock-based compensation, and the associated tax impact, where applicable. We believe the presentation of our non-GAAP financial measures enhances the user's overall understanding of our historical financial performance. The presentation of our non-GAAP financial measures is not meant to be considered in isolation or as a substitute for our financial results prepared in accordance with GAAP, and our non-GAAP measures may be different from non-GAAP measures used by other companies. About NVIDIA NVIDIA is the world leader in visual computing technologies and the inventor of the GPU, a high-performance processor which generates breathtaking, interactive graphics on workstations, personal computers, game consoles, and mobile devices.
